DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 27-29 and 33, claims 27-29 each recite that the wet-laid fibrous structure ply is a through-air-dried fibrous structure ply and claim 33 recites that the paper web is an air-laid fibrous structure ply.  It is unclear how a ply can be both wet-laid or a paper web and air-laid, as the structures appear mutually exclusive.
Regarding claim 30, the claim recites that the wet-laid fibrous structure ply is a conventional wet-pressed fibrous structure ply.  It is unclear what the scope of “conventional” necessarily entails, as the limitation is subjective and qualitative.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 21-36 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2011/0104444 to Barnholtz in view of US Pub. No. 2007/0044930 to Vinson and US Pub. No. 2013/0216789 to Kraus.  
Regarding claims 1, 7 and 21-36, Barnholtz teaches fibrous structures comprising a plurality of filaments, a plurality of solid additives, such as fibers, and a mixture of filaments and solid additives (Barnholtz, Abstract, paragraph 0059).  Barnholtz teaches that the fibrous structure comprises a layered fibrous structure, such as a first layer comprising a plurality of filaments and solid additives such as wood pulp fibers, and a second layer comprising suitable filaments, such as polysaccharides, polysaccharide derivatives, polyvinylalcohol, polyvinylalcohol derivatives and mixtures thereof (Id., paragraph 0069, Figure 7).  Since the layered structure may comprise only two layers, the first layer forms a surface and the second layer forms a user-contacting exterior surface.  Barnholtz teaches that the fibrous structure may be subjected to post-processing operations, such as embossing operations, printing operations, and thermal bonding operations (Id., paragraph 0076).  Barnholtz teaches that the fibrous 
Barnholtz does not appear to teach that the toilet tissue comprises pulp fibers in the form of a paper web as claimed, that the thermal bonds comprise a plurality of thermal bond sites, and that the filaments are crosslinked.
Regarding the paper web, Barnholtz teaches that the wood pulp fibers are paper making fibers such as softwood or hardwood fibers (Barnholtz, paragraph 0035).  Barnholtz teaches that a sanitary tissue product includes paper towels and bath tissue (Id., paragraph 0037).  
Vinson teaches bulk softened fibrous structures comprising a non-silicone oil system and sanitary tissue products comprising such structures (Vinson, Abstract, paragraphs 0002, 0018).  Vinson teaches that cellulose pulp fibers are most particularly preferred fibers used, such as hardwood and softwood fibers, including acacia, eucalyptus, maple and cedar (Id., paragraphs 0020-0023).  Vinson teaches that the fibrous structure may comprise fibers that comprise a hydroxyl polymer and optionally a crosslinking system, such as starch (Id., paragraph 0025).  Vinson teaches that the fibrous structures may be homogeneous or multilayered (Id., paragraph 0048), in the form of through-air-dried fibrous structures, wet-laid fibrous structures, air-laid fibrous structures, creped or uncreped, compacted or uncompacted fibrous structures, and mixtures thereof (Id., paragraph 0053).  Vinson teaches that the fibrous structures may exhibit substantially uniform density or may exhibit differential density regions (Id., paragraphs 0052, 0055), and may be subjected to any suitable post processing including embossing (Id., paragraph 0059).  Vinson teaches that compared to similar sanitary tissue products, the fibrous structure has unexpectedly low sink time and unexpectedly good combination of sink time and absorbency, 
Note that the non-silicone oil system comprising a bulk softening agent (Vinson, claim 3), is recited at paragraphs 0067-0073, which is separate from the optional surface softening agents set forth at paragraphs 0056 and 0074-0100.  Additionally, the bulk softening agents described in Vinson are distinct from the surface softening agents described in Vinson and Applicants’ specification at page 28 lines 5-8.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of Barnholtz, wherein the wood pulp layer of Barnholtz comprises a fibrous structure, such as claimed, as taught by Vinson, motivated by the desire of forming a conventional tissue product comprising a pulp fiber layer known in the art as being predictably suitable for toilet tissues, where properties such as low sink time, a good combination of sink time and absorbency, a favorable combination of wet/dry strength ratio and low lint scores are desired.
Regarding the claimed plurality of thermal bond sites, Barnholtz teaches thermally bonding the layers together (Barnholtz, paragraph 0070).  Additionally, Kraus teaches an embossed fibrous structure and sanitary tissue product comprising two or more fibrous structure plies that comprise a plurality of filaments, for example starch filaments (Kraus, paragraph 0007).  Kraus teaches that solid additives may be applied to a surface of a layer of filaments in a solid form, wherein the solid additives comprise wood pulp fibers (Id., paragraphs 0100-0106, 01223).  Kraus teaches that the fibrous structure comprises filaments comprising a hydroxyl polymer, starch, starch derivative filaments, and polyvinyl alcohol (Id., paragraph 0082). Kraus teaches bonding the one or more layers of filaments and plurality of solid additives at one or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of the prior art combination, wherein thermal bonding the layers comprises a plurality of thermal bond sites, as taught by Kraus, motivated by the desire of forming a conventional tissue product thermally bonded in a manner known in the art to be predictably suitable for sanitary tissue products.
Regarding the crosslinked filaments, Kraus teaches that the fibrous structure comprises filaments comprising a hydroxyl polymer, starch, starch derivative filaments, and polyvinyl alcohol (Kraus, paragraph 0082).  Kraus teaches that suitable hydroxyl polymers may have a weight average molecular weight of from about 10,000 to about 40,000,000 g/mol (Id., paragraphs 0090-0094).  Kraus teaches that a crosslinking system via crosslinking agent, such as imidazolidinone, may crosslink the hydroxyl polymers together to provide the filament with wet strength (Id., paragraph 0158).  Kraus teaches that the crosslinking occurs such that the polymer melt composition is capable of being delivered through the extrusion nozzles (Id.).  Kraus teaches that the hydroxyl polymer melt composition may comprise greater than 25% hydroxyl polymer, and from about 0.5% to about 10% by weight of a crosslinking agent (Kraus, paragraphs 0082-0088).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of the prior art combination, wherein the hydroxyl polymer filaments comprise a crosslinker and are crosslinked, as taught by Kraus, motivated by the desire of forming a conventional tissue product comprising crosslinked 
The prior art combination does not appear to teach the claimed Force to Drag Value measured according to the Glide on Skin Test Method.  However, the prior art combination clearly teaches a substantially similar structure and composition as claimed, including the claimed hydroxyl polymer composition comprising substantially similar or identical hydroxyl polymers and crosslinking agents in substantially similar or identical amounts.  Therefore, the claimed property is deemed to naturally flow from the structure in the prior art.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 21-24, the prior art combination teaches that the cellulose web layer may comprise pulp fibers such as hardwood and softwood fibers, including acacia, eucalyptus, maple and cedar (Barnholtz, paragraph 0035, claim 6; Vinson, paragraphs 0020-0023).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of the prior art combination, wherein the pulp fibers are hardwood or softwood fibers, such as the claimed fibers, as taught by Vinson, motivated by the desire of forming a conventional tissue product comprising wood pulp fibers known in the art as being predictably suitable for sanitary tissue products.
	Regarding claims 25 and 26, the prior art combination teaches that the cellulose web layer may be homogeneous or multilayered (Barnholtz, paragraphs 0027, 0035; Vinson, paragraph 0048).
Regarding claims 27-33, the prior art combination teaches that the cellulose web layer may be in the form of through-air-dried fibrous structures, wet-laid fibrous structures, air-laid 
Additionally, although the prior art combination does not appear to specifically teach the wet-laid fibrous structure being wet-pressed, fabric-creped or belt-creped, the limitations are interpreted as product by process limitations.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 34-36, the prior art combination teaches that the cellulose web layer may be subjected to any suitable post processing including embossing (Barnholtz, paragraph 0076; Vinson, paragraph 0059).  The prior art combination teaches that the cellulose web layer may comprise a pattern densified fibrous structure and exhibit substantially uniform density or 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of the prior art combination, wherein the cellulose web is embossed and comprises a densified patterned surface, such as claimed, as taught by Vinson, motivated by the desire of forming a conventional tissue product comprising a desired surface texture known in the art as being predictably suitable for sanitary tissue products.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 21-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 21-36 of copending Application No. 15/478,344 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantially similar and overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786